Citation Nr: 1722558	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  07-06 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to September 1981.

These matters come before the Board of Veterans' Appeals (Board) from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously before the Board in May 2010, September 2010, July 2011, August 2013, and May 2015, when it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the continued delay; however, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

In a July 2011 Remand, the Board directed that the Veteran undergo a VA orthopedic examination to determine the etiology of any current low back and neck disabilities found on examination.  The Board, in an August 2013 Remand found the October 2011 VA examination inadequate for the reasons articulated thoroughly in the August 2013 Remand.  Following the August 2013 Remand, the Veteran was scheduled for a VA examination in February 2014, for which he did not report.  It is unclear whether the Veteran received notice of the VA medical examination.  As a result, the Board's May 2015 Remand directed the RO to determine a current address for the Veteran and to reschedule the Veteran's examination.  

VA was notified of the Veteran's incarceration in December 2015, and a VA examination was scheduled in August 2016.  The VA sent notification of this examination to the Texas Department of Criminal Justice but did not receive a response, and the Veteran did not appear at the examination.  In December 2016, the Veteran indicated he was no longer incarcerated and provided VA with his current address.  The Veteran's inability to attend a VA examination because he was incarcerated is evidence of good cause for his failure to report.  Thus, the Board will remand for a new examination to assist in determining the etiology of the Veteran's lumbar spine and cervical spine disabilities.

Prior to the August 2013 Remand, the Veteran indicated he had back surgery in 2011, and the Remand indicated VA should attempt to obtain these records.  Prior to the May 2015 Remand, the Veteran indicated he had another back surgery in 2015.  VA attempted, on two separate occasions, to obtain the records for the 2015 surgery to no avail, but the claims file shows no attempt to obtain records from July and September 2011.  VA must attempt to obtain these records prior to making a decision on the Veteran's claims.  Stegall, 11 Vet. App. 268.

Additionally, in reviewing the record, the Board finds that there are relevant records that have not been associated with the claims file.  For example, the Veteran has reported he first underwent back surgery in 1985, and he submitted the April 1985 hospitalization report from Hillcrest Baptist Medical Center.  In one of the documents he submitted, it indicates that the examiner wrote, "Previous investigations have shown a herniated disk at the L5-S1 level.  He had been scheduled in the past to be admitted, but he never came in."  The examiner noted that the Veteran and his lawyer had agreed to have the Veteran finally admitted for surgery, which was the surgery that was performed in April 1985.  A July 1985 record from that same facility indicated shows that the examiner noted that the Veteran had been investigated at that facility as an outpatient and was shown to have disk herniation.  This indicates that the Veteran received treatment at that facility prior to April 1985, and such medical treatment is relevant to the issue on appeal involving his lumbar spine.  Thus, the Board will request that the Veteran give VA permission to obtain all the records from Hillcrest Baptist Medical Center (also called Baylor Scott & White Medical Center) pertaining to treatment (both inpatient and outpatient) involving his lumbar spine.  

While the Veteran may submit the 2011 and 2015 private medical records himself, the Board will request that VA obtain the medical records directly from Hillcrest Baptist Medical Center (also called Baylor Scott & White Medical Center) pertaining to treatment (both inpatient and outpatient) involving his lumbar spine, beginning in 1982 (the date he first went there is unclear, but it is clear that it was after service discharge).  

With regard to the issue of service connection for ED, claimed as secondary to medication taken for his physical disabilities, service connection may be awarded for any disability which is due to or the result of, or is otherwise aggravated by, a service-connected disability.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  Adjudication of this claim must be deferred, however, as this issue is inextricably intertwined with the issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to obtain copies of treatment records of the Veteran for back surgery that occurred in July and September 2011. The Veteran should be requested to forward any such private treatment records to the RO/AMC, or complete an Authorization and Consent to Release Information to the VA (VA Form 21-4142), and obtain and associate with the claims file any identified private treatment records. If a negative response is received from the Veteran or from the identified medical care provider, such should be associated with the claims file.

2. The Veteran should give VA permission to obtain the private treatment records from Hillcrest Baptist Medical Center (also called Baylor Scott & White Medical Center) pertaining to treatment (both inpatient and outpatient) involving his lumbar spine, beginning in 1982.  

3. After the aforementioned development has been completed, schedule the Veteran for a VA orthopedic examination in order to determine the precise nature and etiology of his asserted cervical spine and lumbar spine disabilities.  

The examiner is informed of the following relevant facts:

* The Veteran served on active duty from July 1978 to September 1981.

* The July 1978 entrance examination shows that clinical evaluation of the spine and other musculoskeletal system was abnormal.  The examiner wrote that the Veteran had scoliosis and that it was "NCD," which means not considered disabling.  See VBMS document type "STR - Medical," received 02/11/2001, on p. 20.

* In the corresponding July 1978 Report of Medical History, the Veteran denied a medical history of recurrent back pain.  See VBMS document type "STR - Medical," received 02/11/2001, on p. 23.

* An April 1979 service treatment record shows that the Veteran reported he fell on his left side while playing basketball.  The examiner wrote that the Veteran complained of muscle tenderness above the left iliac crest above the left shoulder.  The examiner diagnosed muscle sprain.  See VBMS document type "STR - Medical," received 02/11/2001, on p. 31.  

* An April 1979 x-ray of the cervical spine is illegible but notes that the Veteran sustained a neck injury two days ago.  The Veteran reported having musculoskeletal pain in the neck on the left side.  See VBMS document type "STR - Medical," received 02/11/2001, on p. 18.

* In September 1980, the Veteran complained of back pain for one day.  The examiner noted that the Veteran was playing basketball and started to feel pain in that area.  The entry goes on to say that the Veteran denied any direct trauma.  The examiner wrote that it was a probable sprain and to rule out compression fracture.  See VBMS document type "STR - Medical," received 02/11/2001, on p. 13.

* A September 1980 x-ray of the region from T8 to L4 did not demonstrate any abnormality.  See VBMS document type "STR - Medical," received 02/11/2001, on p. 16.

* A May 1981 service treatment record shows that the Veteran reported upper back pain for one day.  The pain occurred while playing basketball.  The examiner noted that the Veteran had a past history of disorders on several occasions.  The examiner diagnosed muscle spasm.  See VBMS document type "STR - Medical," received 02/11/2001, on p. 10.

* An August 1981 Report of Medical Examination (conducted approximately one month before service discharge) shows that clinical evaluation of the spine and other musculoskeletal system was normal.  See VBMS document type "STR - Medical," received 02/11/2001, on p. 5.  

* In the corresponding August 1981 Report of Medical History, the Veteran denied any recurrent back pain or any illness or injury.  See VBMS document type "STR - Medical," received 02/11/2001, on p. 7-8.

* An April 1985 private hospitalization report shows that the Veteran underwent a left L5-S1 hemilaminectomy and removal of disc herniation at that time.  The examiner noted that the Veteran had "low back pain with left sciatic pain for several months."  See VBMS document type "Medical Treatment Record - Non-Government Facility," received 11/29/2005, on p. 1-2.  

* A July 1985 private record from the same hospital that performed the April 1985 surgery shows that prior to the surgery, the Veteran had been treated at that facility as an outpatient.  The Board is in the process of attempting to obtain those records, as they are relevant to the Veteran's claim and would provide more information as to what prompted the 1985 surgery.  See VBMS document type "Medical Treatment Record - Non-Government Facility," received 11/29/2005, on p. 3.

* An April 1990 VA hospitalization summary report shows that the Veteran was admitted with psychiatric complaints.  He complained of low back pain since 1986.  The Veteran denied sustaining any injuries during service and denied any backache.  See VBMS document type, "VA 10-1000 Hospital Summary and/or the Compensation and Pension Exam Report," received 1/21/1997, on p. 1-3.

* A January 1997 medical record shows that the Veteran reported having 2 back operations: one in 1986 for lumbar disc herniation, and one in 1987 when he was shot three times with two abdomen wounds.  See VBMS document type, "Medical Treatment Record - Government Facility," received 01/16/1997, on p. 19.  

* In that same January 1997 medical record, it shows that examination of the spine showed a 10 centimeter scar over the lumbar spinous process and a 6 centimeter scar of the left latissimus muscle.  The examiner wrote that there was no scoliosis.  See VBMS document type, "Medical Treatment Record - Government Facility," received 01/16/1997, on p. 22.

* A June 1997 private MRI of the lumbar spine shows disc herniation, disc space narrowing, and a transitional s-1 vertebra.  See VBMS document type, "Medical Treatment Record - Non-Government Facility," received 07/09/1997, on p. 1.

* As noted above, the Board is in the process of attempting to obtain private treatment records surrounding the time period when the Veteran underwent his 1985 surgery on his lumbar spine.  Thus, because they are currently not in the file, the Board has not cited to them. 

* While the Board has laid out some relevant facts, it requests that you review the records in the Veteran's file.

(a) If a current cervical spine and/or a lumbar spine disability is diagnosed, the examiner is requested to provide a medical opinion indicating whether the service treatment records show that the scoliosis diagnosed on entry into service was permanently aggravated during the Veteran's active duty from July 1978 to September 1981.

(b) If the answer to part (a) is yes, does the evidence of record show that the increase in disability was due to the natural progression of such disease? 

(c) For any other current cervical spine and/or lumbar spine disability, other than scoliosis, is it at least as likely as not (50 percent probability or higher) that any currently diagnosed cervical spine and/or lumbar spine disability had its onset during the Veteran's period of active service?

4. Readjudicate the claims. If the benefits sought on appeal remain denied, provide the Veteran and his representative a Supplemental Statement of the Case, allowing an appropriate period of time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on these matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

